This matter having been duly presented on the motion for reinstatement to practice filed by Francis C. Babcock, Jr., of **445Jersey City, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since July 8, 2019;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs owed;
And good cause appearing;
It is ORDERED that the motion is granted, and Francis C. Babcock, Jr., is reinstated to the practice of law, effective immediately.